Case 2:20-cv-10128-MWF-AS Document 22 Filed 01/12/21 Page 1 of 3 Page ID #:458


                        UNITED STATES DISTRICT COURT                       JS-6
                       CENTRAL DISTRICT OF CALIFORNIA
                             CIVIL MINUTES—GENERAL

 Case No. CV 20-10128-MWF (ASx)                         Date: January 12, 2021
 Title: Sagen Flowers v. Teva Womens Health, LLC et al.
 Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

           Deputy Clerk:                             Court Reporter:
           Rita Sanchez                              Not Reported

           Attorneys Present for Plaintiff:          Attorneys Present for Defendant:
           None Present                              None Present

 Proceedings (In Chambers): ORDER RE: MOTION TO REMAND CASE TO LOS
                            ANGELES COUNTY SUPERIOR COURT [12]

         Before the Court is Plaintiff Sagen Flowers’s Motion to Remand Case to Los
 Angeles County Superior Court (the “Remand Motion”), filed on November 24, 2020.
 (Docket No. 12). Defendants Teva Pharmaceuticals USA, Inc., Teva Women’s Health,
 LLC, Teva Women’s Health, Inc., and Teva Branded Pharmaceutical Products R&D,
 Inc. filed an opposition on December 21, 2020. (Docket No. 16). Plaintiff filed a reply
 on December 28, 2020. (Docket No. 17).

       The Court has read and considered the papers filed in connection with the
 Motion and held a telephonic hearing on January 11, 2021, pursuant to General Order
 20-09 arising from the COVID-19 pandemic.

        For the reasons discussed below, the Court determines that it lacks jurisdiction
 to rule on the Remand Motion.

        On December 16, 2020, the United States Judicial Panel on Multidistrict
 Litigation (“JPML”) granted a motion to transfer certain personal injury actions
 relating to ParaGard IUDs to the Northern District of Georgia in a new MDL, In re:
 ParaGard IUD Products Liability Litigation, Case No. 1:20-md-02974 (the “ParaGard
 MDL”). (Notice of Entry of Order Transferring Case to the Northern District of
 Georgia (the “Notice of Transfer”) at 1 (Docket No. 19)).

       On December 23, 2020, the JPML issued Conditional Transfer Order 3 (“CTO-
 3”) conditionally transferring this action to the ParaGard MDL. (Id.). On January 4,
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              1
Case 2:20-cv-10128-MWF-AS Document 22 Filed 01/12/21 Page 2 of 3 Page ID #:459


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

 Case No. CV 20-10128-MWF (ASx)                         Date: January 12, 2021
 Title: Sagen Flowers v. Teva Womens Health, LLC et al.
 2021, the JPML finalized the Order. (Id. at 1-2).

        CTO-3 orders: “Pursuant to Rule 7.1 of the Rules of Procedure of the United
 States Judicial Panel on Multidistrict Litigation, the action(s) on the attached schedule
 are transferred under 28 U.S.C. § 1407 to the Northern District of Georgia for the
 reasons stated in the order of December 16, 2020, and, with the consent of that court,
 assigned to the Honorable Leigh Martin May.” (Id. at 2).

       The statute governing transfers in MDL cases, 28 U.S.C. § 1407, provides:

       Orders of transfer . . . shall be filed in the office of the clerk of the district
       court of the transferee district and shall be effective when thus filed. The
       clerk of the transferee district court shall forthwith transmit a certified copy
       of the panel’s order to transfer to the clerk of the district court from which
       the action is being transferred.

 Pursuant to § 1407, the date that the order of transfer was filed in the transferee district,
 the Northern District of Georgia, is also the date the order of transfer is effective. See
 id.; Seltmann v. A.W. Chesterton Co., No. C 08-5015 SBA, 2009 WL 361947, at *2
 (N.D. Cal. Feb. 12, 2009). As explained by the Ninth Circuit:

       A transfer is effective when the order of transfer is “filed in the office of the
       clerk of the district court of the transferee district.” 28 U.S.C. § 1407(c).
       When the transfer become effective, “the jurisdiction of the transferor court
       ceases and the transferee court has exclusive jurisdiction.” MANUAL FOR
       COMPLEX LITIGATION § 20.131 at 220; see also MULTIDISTRICT
       LITIGATION MANUAL, § 9.1 (explaining that upon transfer of the
       litigation, “the divestment of [the transferor’s court’s] jurisdiction is
       complete”).

 In re Phenylpropanolamine (PPA) Products Liability Litigation, 460 F.3d 1217,
 1230 (9th Cir. 2006).

       CTO-3 was filed on January 4, 2021, and transfer to the Northern District
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              2
Case 2:20-cv-10128-MWF-AS Document 22 Filed 01/12/21 Page 3 of 3 Page ID #:460


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
                            CIVIL MINUTES—GENERAL

 Case No. CV 20-10128-MWF (ASx)                         Date: January 12, 2021
 Title: Sagen Flowers v. Teva Womens Health, LLC et al.
 of Georgia became effective on that date. (Notice of Transfer at 2); 28 U.S.C.
 § 1407. Accordingly, this Court was divested of its jurisdiction to rule on the
 pending Remand Motion on January 4, 2021. 28 U.S.C. § 1407. The District
 Court for the Northern District of Georgia has exclusive jurisdiction over this
 action, including all pending motions. See in re PPA, 460 F.3d at 1230 (“the
 transferee court has exclusive jurisdiction”).

       IT IS SO ORDERED.




 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              3
